Welcome to the 2009 Annual Meeting 1 Safety & Soundness Performance Dividend Strategy Stock Performance Executive Compensation Questions and Answers Shareholder Assembly Agenda 2 Safety & Soundness 3 Excellent Liquidity: (Loans / Deposits) A lower ratio means more liquidity 4 Deposits Fund Nearly 90% of Assets (Deposits / Total Assets)Deposit funding is typically more stable than alternatives 5 Very Low Net Charge-offs (Net Charge-offs / Average Loans) 6 Very Strong Ratio of Reserves to Net Charge-offsFar better reserve coverage of net charge-offs than peers due to high reserves and low net charge-offs 7 Loan Portfolio Focused on Lower Risk Categories (1-4 Family Mortgage / Total Loans) 8 Sub-Prime Loans TrustCo Investment $ 0.00 9 Government Funds Accepted: 10 Performance 11 Return on Average Assets
